                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:17-cv-02132-DDD-MEH

MHARIEL SUMMERS,

       Plaintiff,

v.

GREEN RIVER CORPORATION, a Colorado corporation, d/b/a Aaron’s Rental Purchase Inc.;
and AARON’S INC., a Georgia corporation,

       Defendants.


                   NOTICE OF APPEAL TO THE UNITED STATES COURT
                        OF APPEALS FOR THE TENTH CIRCUIT



       Notice is hereby given that Mhariel Summers, Plaintiff in the above captioned action,

files this her Notice of Appeal to the United States Court of Appeals for the 10th Circuit of the

following order of the Court: The District Court’s Granting Defendant’s Motion for Summary

Judgment, which order was issued on July 2, 2019 (Docket No. 49).

       Final Judgment was entered on this case on July 2, 2019 (Docket No. 50) and the case is

ripe for appeal.

       The parties to the Judgment and Order appealed from and the names and addresses of its

attorneys are as follows:

       For Defendant Green River Corporation:

       Charles L. Bachman, Jr.
       Gregory, Doyle, Calhoun & Rogers, LLC
       49 Atlanta Street
       Marietta, GA 30060
       Respectfully submitted this 30th day of July, 2019.


                                                    /s/ Rachel E. Ellis
                                                    Rachel E. Ellis
                                                    Livelihood Law, LLC
                                                    3401 Quebec Street, Suite 6009
                                                    Denver, CO 80207
                                                    Phone: (720) 465-6972
                                                    Fax: (720) 465-6927
                                                    Email: ree@livelihoodlaw.com

                                                    ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

      I certify that on July 30, 2019, the foregoing Notice of Appeal to the United States Court
of Appeals for the Tenth Circuit was filed with the CM/ECF electronic filing system, which will
automatically notify the Defendants by email as follows:

Charles L. Bachman Jr.
cbachman@gregorydoylefirm.com


                                                    /s/ Amber Klein
                                                    Amber Klein




                                               2
